Name: Commission Regulation (EC) No 1600/97 of 7 August 1997 amending for the 10th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  Europe;  economic policy;  agricultural activity;  food technology
 Date Published: nan

 8 . 8 . 97 I EN I Official Journal of the European Communities No L 216/67 COMMISSION REGULATION (EC) No 1600/97 of 7 August 1997 amending for the 10th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands whereas Annex II to Regulation (EC) No 413/97 should therefore be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional support measures for the market in pigmeat have been adopted for the Netherlands by Commission Regulation (EC) No 413/97 (3), as last amended by Regulation (EC) No 1564/97 (4), in response to the outbreak of classical swine fever in certain produc ­ tion areas of that country; Whereas the appearance of new cases of classical swine fever in the Netherlands has led the authorities to impose new protection and surveillance zones; whereas a fa ­ vourable veterinary and health situation has allowed those around Berkel-Enschot and Ammerzoden to be abolished; HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 413/97 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1997 . For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105. 0 OJ No L 62, 4 . 3 . 1997, p. 26 . ( ¦) OJ No L 208 , 2. 8 . 1997, p. 25. No L 216/68 EN Official Journal of the European Communities 8 . 8 . 97 ANNEX ANNEX II 1 . The protection and surveillance zones in the following areas :  Venhorst  Best  Nederweert  Soerendonk  Oirlo  Stramproy  Gulpen  Toldijk I  Diessen 2. The zone in which transport of pigs is banned, as defined in the Ministerial Decree of 14 April 1997 published in the Staatscourant of 15 April 1997, page 12.'